Citation Nr: 1644769	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 9, 1972, to August 29, 1972.
 
The case is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Because the Appellant did not respond to the Board's inquiry to clarify whether he wanted a hearing before the Board, the Board deems any request for a hearing as withdrawn.

In April 2012 and May 2014, the Board remanded the case for further development.

In a November 2014 decision, the Board denied service connection for a psychiatric disability, heart disability, glaucoma, and hypertension.  Thereafter, the Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2015 Memorandum Decision, the Court vacated the portion of the Board's November 2014 decision that denied service connection a psychiatric disability, reasoning that the Board's statement that it obtained the Appellant's SSA records was insufficient to demonstrate that it met its obligation to comply with a 2012 remand request for such records.   

The Court dismissed the appeal of the issues of entitlement to service connection for heart disability, glaucoma, and hypertension, as the Appellant abandoned those issues.  

In January 2016, the Appellant executed a new power-of-attorney appointing the above-named private attorney as his current representative in this matter.  This new appointment effectively revoked the prior representation provided by the California Department of Veterans Affairs.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current record contains the Veteran's SSA records which are all dated from 2009, and those records refer to previous claims for benefits dated between 1980 and 2000.  

Consistent with the 2015 Memorandum Decision, the Board is remanding the psychiatric claim to request and obtain any available SSA records dated from 1980 to 2000.  Despite the Veteran's personal recent attempts to secure such records directly from SSA, none have been forthcoming.

In addition, the Board observes that the Veteran recently submitted two buddy statements and requested that the RO initially consider that evidence.  See October 2016 correspondence.  Therefore, the RO's initial consideration of the evidence must be accomplished on remand.  

Moreover, in light of the current medical evidence of a psychiatric disability and the lay statements indicating a change in behavior upon the Veteran's return home from service, the Board finds that a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The SSA records that are currently associated with the claims file appear incomplete.  

Contact the SSA and obtain and associate  the claims file any copies of the Appellant's records DATED ONLY FROM 1980 to 2000 regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Appellant and his attorney and provide them the opportunity to submit the records themselves.  

2.  After completing the above to the extent possible, schedule the Appellant for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a)  Indicate all psychiatric disorders currently shown, to include anxiety and depression.

(b).  For any currently diagnosed psychiatric disorder, determine whether such disorder had its onset during his period of ACDUTRA or is otherwise related to it.  

**Reconcile the opinion with an August 1972 Aptitude Board recommendation that the Appellant be discharged for unsuitability due to his inability to acquire learned skills and to meet the minimum training standards, buddy statements received in October 2016, and comment on his substance abuse.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

3.  After completing the requested actions, readjudicate the service connection claim for psychiatric disability on appeal.  If the benefits sought on appeal are denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




